 



Exhibit 10.7
SERVICES AGREEMENT
     This SERVICES AGREEMENT (this “Agreement”) is entered into and is effective
as of February 15, 2006, by and between, on the one hand, MARTÍNEZ ODELL &
CALABRIA (the “Contractor”), a Puerto Rico law firm, and, on the other hand,
FIRST BANCORP (“FirstBank”), a corporation organized under the laws of the
Commonwealth of Puerto Rico (the “Commonwealth”).
Recitals
     WHEREAS, the Contractor is engaged in the practice of providing general
legal counseling, primarily in corporate, business, transactional, regulatory
and banking matters; and
     WHEREAS, in furtherance of and in addition to that certain Employment
Agreement dated as of the date hereof by and between Lawrence Odell (“LO”),
Partner of the Contractor, and FirstBank, FirstBank desires to enter into this
Agreement in order to receive from the Contractor the services listed above,
together with the LO’s duties and responsibilities as General Counsel and
Executive Vice President of FirstBank (collectively, the “Services”).
     NOW THEREFORE, the parties hereto, each intending to be legally bound
hereby, agree as follows:
     Section 1. Engagement; Recitals. FirstBank hereby hires the Contractor to
provide the Services, and the Contractor hereby accepts such hiring, subject to
the terms and conditions set forth in this Agreement. All recitals, schedules
and exhibits to this Agreement form an integral part hereof for all purposes.
     Section 2. Compensation. As consideration for the performance of the
Services, FirstBank agrees to pay to the Contractor, $60,000 per month payable
on or before the 15th day of each month, except for the month of February 2006,
wherein compensation shall be limited to $30,000.
     Section 3. Term. This Agreement shall have a duration of four years,
commencing on the fifteenth (15th) day of February 2006 and ending on the
fourteenth (14th) day of February 2010, unless earlier terminated as provided in
Section 4 hereof. FirstBank may grant extensions or renewals of this Agreement
at its sole discretion.
     Section 4. Termination. This Agreement may be cancelled by either party,
with or without cause, by giving 60 days notice in writing to the other party.
As of the effective date of cancellation, the parties hereto shall be released
from any further obligations hereunder except for those obligations incurred
prior to the cancellation date that survive the termination hereof.
     Section 5. Acknowledgements. The parties acknowledge and agree that:
(a) the Contractor does not have and will not allow to exist any conflict of
interest with the Company at any time; (b) any compensation received by LO under
the Employment Agreement, this Agreement, or otherwise is the personal
compensation of LO, and no part thereof shall be

1



--------------------------------------------------------------------------------



 



allocated, imputed or payed to the Contractor at any time; and (c) the
Contractor may continue to represent certain identified business competitors of
FirstBank so long as no direct conflict arises by reason thereof.
     Section 6. Indemnification. FirstBank shall and does hereby indemnify and
agrees to defend and hold harmless the Contractor, its partners, employees,
agents and representatives, from and against any and all claims, suits, actions,
demands, judgments, liabilities, settlement payments, fines, costs (including
reasonable outside attorney’s and other professional fees) and expenses in
connection with losses and/or damages suffered or alleged to have been suffered
by the Contractor or third parties arising as a result of or in connection with
the Services or any activity or undertaking permitted by or performed on behalf
of the Contractor. FirstBank’s obligations shall survive the expiration or
earlier termination of this Agreement with respect to any act, omission or
occurrence of the Contractor which took place prior to such expiration or
earlier termination.
     Section 7. Modifications to Agreement. Any modification of this Agreement
or additional obligation assumed by either party in connection with this
Agreement shall be binding only if evidenced in writing and signed by an
authorized representative of each party.
     Section 8. Notices. All notices required to be given under this Agreement
shall be made to the address set forth in the signature page hereof.
     Section 9. Amendments, Etc. No amendment, modification, termination, or
waiver of any provision of this Agreement nor any consent to departure by the
Contractor therefrom, shall in any event be effective unless the same shall be
in writing and signed by FirstBank and the Contractor, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
     Section 10. No Waiver; Remedies. No failure on the part of the parties in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy hereunder. The rights and remedies of the parties
herein provided are cumulative and are not exclusive of any other rights,
powers, or remedies now or hereafter existing at law or in equity.
     Section 11. Severability. Any provision of this Agreement which is
prohibited, unenforceable, or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability, or non-authorization, without invalidating the remaining
provisions hereof or affecting the validity, enforceability, or legality of such
provision in any other jurisdiction.
     Section 12. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth.
     Section 13. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which

2



--------------------------------------------------------------------------------



 



counterparts, when so executed and delivered, shall be deemed to be an original,
and all of which counterparts, when taken together, shall constitute but one and
the same document.
     Section 14. Binding Effect. This Agreement shall become effective when it
shall have been duly executed by the parties, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, FirstBank and the Contractor have executed this
Agreement as of this 15th day of February 2006.

                      MARTÍNEZ ODELL & CALABRIA       FIRST BANCORP    
 
                   
By:
   /s/ Lawrence Odell       By:    /s/ Luis M. Beauchamp    
 
 
 
     Lawrence Odell       Name:  
 
   
 
       Partner       Title:        
 
                   

                              Notices:       Notices:    
 
                            Contact Person:           Contact Person:        
 
     
 
             
 
    Address:           Address:        
 
 
 
         
 
                 
 
                                         
 
        Telephone:           Telephone:        
 
 
 
         
 
   
Fax:
              Fax:            
 
 
       
 
    E-Mail:           E-Mail:        
 
 
 
         
 
   

4